Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 was filed after the mailing date of the Notice of Allowance on March 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Allowable Subject Matter
Claims 1-2, 4-8, and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest, in addition to the other claimed limitations and elements, a containers assembly including the slider member being slidably displaceable below a guard lip, the guard lip including an opening and through this opening a second locking member projects into when two containers are stacked; wherein in the locked position, the at least one arresting member projects into the opening to arrest the second locking member.
The closest prior art of record includes: German Pat. Ref.  DE 20 2012 102 760 to Fuchs which discloses a stackable containers assembly with a  linearly sliding/lock member that engages the bottom of an overlying container, but does not teach or fairly suggest that the slider is below a lip having an opening and that the other container’s locking member projects into this opening in combination with the other claimed elements and limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVE CLEMMONS/Primary Examiner, Art Unit 3618